Citation Nr: 1036879	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  09-11 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for fibromyalgia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

P. Childers, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1981 to September 1986; and on active duty for training 
from September 1988 to December 1989.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in May 2008 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In March 2010, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
in the Veteran's file.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

The Veteran seeks service connection for fibromyalgia.

VA records show that in January 2006 the Veteran's health 
problems included fibromyalgia.  On VA examination in February 
2008, the VA examiner stated that the diagnosis of fibromyalgia 
was unclear and recommended a rheumatology evaluation.  On VA 
examination May 2008, the VA examiner stated that the Veteran's 
current symptomatology was less likely as not related to 
fibromyalgia.  In April 2010, a VA physician stated that the 
Veteran's symptoms of unexplained musculoskeletal pain in service 
were consistent with fibromyalgia. 

As the evidence of record is insufficient to decide the claim, 
further development under the duty to assist is needed. 





Accordingly, the claim is REMANDED for the following action:

1.  Afford the Veteran a VA examination by a 
specialist in rheumatology to determine: 

a).  Whether the Veteran currently has 
fibromyalgia; and, if so, 

b).  Whether it is more likely than not 
(probability greater than 50 percent), at 
least as likely as not (probability of 50 
percent), less likely than not (probability 
less than 50 percent), or an opinion is not 
possible without resort to speculation that 
the current fibromyalgia are related to the 
Veteran's musculoskeletal symptoms in 
service. 

In formulating the opinion,  the VA 
examiner is asked to consider accepted 
medical principles, the current 
literature, and the service treatment 
records in the "Service Department 
Records Envelope '#2'," particularly, the 
orthopedic consultation in November 1989. 

Also, the Veteran's service-connected 
disabilities are chronic lumbar strain and 
right lower extremity radiculopathy.








If however after a review of the record, 
an opinion on causation is not possible 
without resort to speculation, the 
examiner is asked to clarify whether 
actual causation cannot be determined 
because there are multiple potential 
causes, when one cause, namely, the in-
service findings, are not more likely than 
any other to cause the Veteran's current 
fibromyalgia and that an opinion on 
causation is beyond what may be reasonably 
concluded based on the evidence of record 
and current medical knowledge. 

The Veteran's file must be made available 
to the VA examiner for review.

2.  After the requested development is 
completed, adjudicate the claim.  If the 
decision remains adverse to the Veteran, 
then provide her and her representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).











This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


